Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Claims 1-6 are pending. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The instant application is directed towards real time fraud decisioning in transaction processing for geographic location-based on fraudulent activity verification of a user. The method involves for receiving (902) a received device from a user mobile device. The user-defined geographic data is specified by a valid region for processing of transactions along with user identification data. The user is determined (904) by identification data. A user account number is stored (906) in a valid activity database. A valid activity data entry is comprised by the received user-defined geographic data along with the corresponded user account number. The valid activity data entry is determined (908) and based on a fraudulent activity recommendation. The receiving device is received (910), and from a mobile application running on the user mobile device. The current geographic location data is used for the user mobile device at predetermined intervals. The processing device is updated by the fraudulent activity recommendation based on the received current geographic location data.



Furthermore, the prior art of record (US20110276489, Larkin, in view of US8793188, Carroll et al.) does not teach:
receiving, by a receiving device of the processing server, from a user mobile device, user identification data and user-defined geographic data associated with a geofence, said user- defined geographic data specifying a valid region for processing of transactions, wherein said user mobile device creates the geofence based upon a user-defined geographic area that defines an area of valid account activity ;

determining, by a processing device of the processing server, based upon the user identification data, a user account number;

storing, in a valid activity database of the processing server, a valid activity data entry comprising the received user-defined geographic data along with the corresponding user account number;

and determining, by the processing device of the processing server, based at least on the valid activity data entry, a fraudulent activity recommendation, wherein a user mobile application, installed on the user mobile device, detects instances of entrances of the user mobile device into and exits from the area of valid account activity defined by the created geofence and transmits, to the processing server, a location of the user mobile device at a detected instance, and wherein the computer-implemented method further comprises:

in response to receiving the location of the user mobile device at the detected instance from the mobile device application, running on the user mobile device, updating, by a 

For this reason claims 2 and 4 are deemed to be allowable over the prior art of record and their respective dependent claims are allowed by dependency on an allowed claim, the dependent claims being further limiting to the independent claims, definite and fully enabled by the Specification.

It appears that the instant invention is beyond the skill of one of ordinary skill in the art. Accordingly the invention would NOT have been obvious because one of ordinary skill could not have been expected to achieve it, NOR would they have been able to predict the results, and as such, they would have had no capability of expecting success.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Prior art made of record that is considered pertinent to applicant's disclosure can be found on the attached PTO-892. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert R. Niquette whose telephone number is 571-270-3613. The examiner can normally be reached on Monday through Friday, 5:30 AM to 1:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Alex Kalinowski, can be reached at 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, http://portal.uspto.gov/external/portal/pair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT R NIQUETTE/
Primary Examiner, Art Unit 3691